Notice of Pre-AIA  or AIA  Status

                                                       DETAILED ACTION
1.	This office action is in response to an amendment received on 4/29/21 for patent application 14/619,311.
2.	Claims 1-9 are pending.

                                               RESPONSE TO ARGUMENTS

Applicant argues#1
The Office Action sets forth the following additional elements: a network, a website, one or more machine components, the GPS circuitry, the storage medium At pages 5-6.
However, it is submitted that the claim includes other additional elements, especially the method steps themselves, and that these must be considered in evaluating Step 2A (Prong Two). Method steps are considered as additional elements according to the Examiner training materials, 2019PEG Advance Module 05 March 2019, specifically the slides on Examples 37-42, generally see slides 54-197, and for specific examples see slides 129 130, 182-183. 
However, it is submitted that the claim includes other additional elements, especially the method steps themselves, and that these must be considered in evaluating Step 2A (Prong Two). 
Method steps are considered as additional elements according to the Examiner training materials, 2019PEG Advance Module 05 March 2019, specifically the slides 
Examiner Response
Examiner agrees that method steps can be considered additional elements in the claim.
All of the limitations in claim 2 were considered (the abstract elements (which include the method steps), along with the additional elements).
The limitations, (receiving one or more service requests made by each one of the one or more users; devising a package delivery fulfillment strategy…; the package fulfillment strategy being at least one of short-distance delivery model, a Mid-distance delivery model and a long distance delivery model; creating a fulfillment request, by at least one or more of machine components, the fulfillment request comprising at least one of the at least one devised package delivery fulfillment strategies and information in the one or more reformatted service requests; determining… at least one courier .. who is able to fulfill said fulfillment request; dispatching the fulfillment request to at least one courier within an area who is able to fulfill the request; responding.. human courier able to fulfill said fulfillment request..; awarding…. To one on the couriers who responded, the assignment for order fulfillment…; assigning .. all or part of the fulfillment request as at least one job to at least one of the couriers to do at least one of the following depending on the fulfillment request;  retrieving at least one package; delivering at least one package.. ; delivering said package to another courier) are the abstract elements in the claim) (completing of a service request, devising a package delivery fulfillment are reciting the identified abstract idea strategy, awarding the job corresponding to the fulfillment request, retrieving the package by a courier, and delivering the package to 
The additional elements in the claim (network, a website, one or more machine components, the GPS circuitry, the storage medium) are recited at a high level of generality and as such are being used as a tool to implement the identified abstract idea.
Furthermore these additional elements are generally linking the use of the judicial exception (the identified abstract idea) to a particular technological environment (gps/network/internet) technology) or a field of use (methods for package delivery).
Therefore the additional claim elements are not indicative of integration into a practical application, and as such do not impose a meaningful limit on practicing the abstract idea.
The rejection is maintained.

Applicant argues#2
Examples of additional elements of the claimed invention include those in Step H, pertinent portions of which are indicated by underlining as shown in the in the copy of claim 1 below1:
H) Assigning, by a machine component, all or a part of the Fulfillment Request as at 
least one job to at least one of the at least one couriers to do the following depending on 
the Fulfillment Request of each of the users: 
i)    Retrieving at least one Package from at least one Sender at at least one Pick-up location; and

iii)    Further Assigning, by a machine component, all or a part of the Fulfillment Request
as at least one job to at least one of the at least one couriers to do the following.
depending on the Fulfillment Request of each of the users;
a) Retrieving at least one Package at at least one of a Pick-up location or a Transfer location; and
b) Delivering at least one Package to at least one of a Drop-off location, at least one other Transfer location or to at least one other courier, and, depending on the Fulfilment Request of each of the users, continuing to repeat steps a) and b).

These additional elements are all steps the claimed invention employs so that “the process can expand in complexity to multiple Packages picked up from multiple locations, to be dropped off at multiple locations.” Summary of Invention, 2nd sentence. The improvement is described in the specification as required by MPEP 2106.05(a).

As discussed above, the additional elements make it so that “the process can expand in complexity to multiple Packages picked up from multiple locations, to be dropped off at multiple locations”, Summary of Invention, 2nd sentence, and the improvement is described in the specification, as required by MPEP 2106.05(a).

Accordingly, the improvement shows that the combination of additional elements in the claimed invention have integrated the exception into a practical application.
Examiner Response
Examiner respectfully disagrees.
The limitations, H) Assigning, [[by a machine component]], all or a part of the Fulfillment Request as at  least one job to at least one of the at least one couriers to do the following depending on the Fulfillment Request of each of the users: i) Retrieving at least one Package from at least one Sender at at least one Pick-up location; and ii)    Delivering at least one Package to at least one of a Drop-off location, at least one Transfer location or at least one other courier; and iii)    Further Assigning, [[by a machine component]], all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following. depending on the Fulfillment Request of each of the users; a) Retrieving at least one Package at at least one of a Pick-up location or a Transfer location; and b) Delivering at least one Package to at least one of a Drop-off location, at least one other Transfer location or to at least one other courier, and, depending on the Fulfilment Request of each of the users, continuing to repeat steps a) and b)) are all elements that are part of the identified abstract idea.
The additional element (the machine component), which has been bracketed out, is recited at a high level of generality and is being used as a tool to implement the identified abstract idea.
Furthermore the part of the specification that applicant refers to, in the summary of the invention, “the process can expand in complexity to multiple Packages picked up from multiple locations, to be dropped off at multiple locations” is related to the improvement of a business process, not the improvement contemplated by the PEG Oct 2019 update (such as an improvement to the functioning of a computer or technology).
Also, see the response to Applicant argues#1 above.
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.

Applicant argues#3
In determining whether the claim provides an inventive concept, consideration is made as to whether the additional elements (or combination thereof) are NOT well-understood, routine, conventional activity in the field (“WURC”). 2019 PEG at 56, col. 1, 1st bullet point.
Elements are considered WURC when they are “widely prevalent or in common use in the relevant industry.” Berkheimer Memo April 20, 2018, at 3, 1st full para.1

More specifically, elements are NOT WURC, unless the Examiner takes one of the four following steps: 1. the Examiner finds it is described as such in the specification, 2. the Examiner can cite a court case showing that it’s a WURC, 3. the Examiner can cite a publication showing that it’s a WURC, or 4. the Examiner is taking it on official notice, and needs to follow procedures in MPEP 2144.03). Berkheimer Memo at 3-4. III.A.1-4.

Not one of these four steps has been taken and, thus, there has been no showing that the additional elements are WURC2. Accordingly, the additional elements are not WURC, which shows that the claim provides an inventive concept and is eligible at Step 2B.
The applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice so as to adequately traverse the rejection in the next reply after the Office action in which the common knowledge statement was made."
In summary, the claims are eligible under 35 USC 101 at least at Step 2A (Prong Two) or Step 2B. Thus, it is respectfully requested that the rejection under 35 USC 101 be withdrawn.
Examiner Response
Examiner respectfully disagrees.
The requirements of Berkheimer have been fulfilled. Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B. Per the Section 101 rejection below, the claims do not recite significantly more, it's not dear how the solution overcomes the "apply-it" standard stated in the rejection. Furthermore, applicant, points to the well known and conventional WURC standard, which the Examiner did not apply in the rejection. With respect to applicants claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B in the 101 rejection below. The Examiner is not persuaded by the applicant's assertion that the ordered combination amounts to significantly more than the abstract idea. While applicant further believes that the Examiner has failed to meet the burden of proof with respect to the WURC (well understood, routine, conventional) standard in the section 101 analysis, the Examiner reminds applicant that the "apply it" standard was used in the analysis, which renders this argument moot. 
The rejection is maintained. 


Applicant argues#4
Claim 2 is rejected under 103 as allegedly being unpatentable based on Saxena in view
of LaFrance and further in view of Kadaba. This rejection is respectfully traversed.
The primary reference, Saxena, is cited as allegedly, merely suggesting only the first step of claim 2, which has eight steps, and two other references are relied on for the remaining seven steps. This is submitted to be an example of picking and choosing references in an effort to recreate the claimed invention using inappropriate hindsight and not a way of establishing a prima facie case of obviousness. See, e.g., MPEP 2145.
Examiner Response
Examiner respectfully disagrees.
Examiner points applicant to MPEP 2145, which states in section A, “Impermissible Hindsight”:
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Examiner did not use knowledge gleaned from applicant’s disclosure.
Examiner did not apply hindsight reasoning to establish a prima facie case of obviousness.
Examiner specifically used the KSR rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
A prima facie case of obviousness was provided for the rejection of claim2 (Saxena in view of LaFrance and further in view of Kadaba).
See the responses to Applicant argues#5-9 below and the 35 USC 103 rejection below.
The rejection is maintained.

Applicant argues#5
Further, the Office Action indicates that Saxena does not even disclose the “one or more users” limitation of the first step of claim 2, the step which Saxena is cited for. Instead, the Action alleges that it would be obvious to modify Saxena “to include each one of the one or more users, due to the fact that the functionality of Saxena’s invention and the problem to be solved will remain the same (optimizing the delivery of packages to the user). It is submitted that this rationale is lacking. There is nothing in Saxena to suggest taking into account each user of the system. Saxena is merely concerned with seeking to enable communication with electronic delivery systems by email or instant messenger-facilitating shipping, see, e.g., abstract, [0023]

The “one or more users” recitation is a key point, because it is looking at what others are requesting in order to determine whether a courier is assigned to go to more than one pick up location, or stop at a transfer location.
Examiner Response
Examiner respectfully disagrees.
Saxena does disclose in para 20, that the invention provides a solution that helps small and medium users to transact with a courier via email.
Upon further review of Saxena, Saxena does disclose the “one or more user” limitation in at least paras 21, 23:
  [0021] The solution will also allow the users to arrange for a courier pick-up by providing details of the pick-up location and the time their packages are ready.
[0023] Accurate and timely shipment information is vital to processing the shipments speedily. An exemplary embodiment of the present invention provides a tool that allows users to easily send their shipment information to a shipper. The shipper can receive shipment information via email, opening up a new segment for small and medium category of users who are otherwise difficult to attract with current eCommerce tools. Email is a universal and widely used mode of communication today and none of the known shippers provide this functionality as yet, hence the tool fits an immediate need and gap in the service offering.
Therefore Saxena does disclose the “one or more users” limitation.
The rejection is maintained.


Applicant argues#6
LaFrance is cited as allegedly disclosing most of the remaining seven steps (B-H) of the claimed invention, but not H in its entirety. It is submitted that LaFrance cannot make obvious the claimed invention based on its being directed to only the final mile of a package’s journey, and it is not agreed that LaFrance discloses the claimed steps.

It is alleged that LaFrance takes others into account and that this is supported by LaFrance [0009], However, LaFrance only looks at factors relevant to the one user/customer, specifically that transit time can be affected by inventory (of the item 
ordered by the user/customer) and delivery location (of the user/customer). LaFrance [0009]).
Examiner Response
Examiner respectfully disagrees.
LaFrance does disclose step (H) in its entirety: 
H) Assigning, by a machine component communicating, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following depending on the Fulfillment request of each of the users: 
i) Retrieving at least one Package from at least one Sender at least one Pick-up location and/or Transfer location {At least: Abstract; [0009], [0011], [0070], claim 1).
LaFrance:
[0011] In another aspect, there is provided a computer readable medium comprising computer executable instructions for managing and optimizing delivery networks, the computer executable instructions comprising instructions for: providing an intermediary between a consumer and a plurality of carriers, each carrier enabling items to be transported from pick up locations for the items to a delivery location associated with the consumer; enabling, via a user interface for the intermediary, the consumer to request delivery of an order comprising one or more items to the delivery location; communicating with the plurality of carriers to determine at least one available delivery time window according to carrier availability and a transit time for the requested delivery, the transit time being affected by inventory data and the delivery location; and initiating the delivery by a selected one of the plurality of carriers.

0070] FIG. 7 illustrates an example of a process flow initiated by a customer 19 for arranging delivery of an item. In this example, a customer 19 initiates a purchase either through a web order 62 or directly through a retailer 21, illustrated by FIGS. 11A and 11B. A customer 19 can therefore initiate this process via electronic or physical interfaces with the retailer 21, e.g., via a smart phone app, a website browser, kiosk, etc.; or at a point-of-sale in a physical retailer storefront, e.g., via a shop 63. A retailer 21 receives a customer's order for an item through an existing POS system and initiates an inventory inquiry, e.g., to check the stock associated with the item purchased by the customer 19, illustrated by FIG. 6. The retailer 21 interfaces with the system 10 through a network 15, the system 10 receives order information through a retailer's network interface 14. The system 10 generates a delivery date and time window that correspond to the customer availability provided to the retailer 21 during purchase of an item, further illustration of the appointment scheduling module is provided in FIG. 12. The appointment schedule and an optimized route are transmitted by the system 10 to drivers 17 and/or carriers 22. Information is transmitted to carriers 22 it is routed through to drivers 17. The driver 17 receives the route information from the system 10 and proceeds to pick up the required item from a starting location. A starting location may include manufacturers 25, warehouses 24, retailers 21, distributors 26, and distribution centers 23 as illustrated by FIG. 9. A driver 17 follows the optimized route and schedule provided by the system 10 to arrive at a customer location and the process continues with delivery of the item purchased by the customer 19, as illustrated by FIG. 23.

Therefore LaFrance is disclosing this limitation.

Applicant argues#7
Further, it would not be obvious to consult LaFrance because LaFrance is specifically directed to the last mile or last leg of the journey that a package makes. See, e.g., [0050], lines 4-5, [0052], lines 4-9, [0055], lines 3-4. In contrast, the claimed invention starts by picking the package up from the sender. See 2H. Thus, it is respectfully submitted that LaFrance cannot provide a basis for establishing a prima facie case of obviousness.
Examiner Response
Examiner respectfully disagrees.
LaFrance discloses the limitations from claim 2, see Response to Applicant argues#6.
Furthermore both Saxena and LAFRANCE are in the same field of endeavor (requesting and delivery of packages to a user) and are seeking to solve the same problem (optimizing the delivery of packages to a user based on specific transportation carriers).
Therefore a proper basis for a prima facie case of obviousness was provided.
The rejection is maintained.


Applicant argues#8
Kabada is then cited as allegedly disclosing the remainder of step FI of the claimed invention. It is submitted that Kadaba fails to teach or suggest this step of the claimed invention as discussed below.

Step H of the claimed invention recites the following:

H) Assigning, by a machine component, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following depending on the Fulfillment Request of each of the users: [not zip code of a single package being delivered for a single user, as in Kadaba]

i) Retrieving at least one Package from at least one Sender at at least one Pick-up location; and   
ii)    Delivering at least one Package to at least one of a Drop-off location, at least one Transfer location or at least one other courier; and

iii)    Further Assigning, by a machine component, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following, depending on the Fulfillment Request of each of the users; [not zip code of a single package being delivered for a single user, as in Kadaba]

a)    Retrieving at least one Package at at least one of a Pick-up location or a Transfer location; and

b)    Delivering at least one Package to at least one of a Drop-off location, at least one other Transfer location or to at least one other courier, and, depending on the Fulfilment Request of each of the users [not zip code of a single package being delivered for a single user, as in Kadaba], continuing to repeat steps a) and b).

In contrast to the claimed invention, Kadaba, like LaFrance, only takes the one user into account, not other users. Specifically, Kadaba only considers the zip code of a single package in determining whether to offer combined courier services, which is when a transfer location might be used, col. 10, 13. In this way Kadaba actually teaches away from making such decisions based on each of the users.
Additionally, Kadaba teaches away from invention in the same way as Ananda and Ourega. 
Examiner Response
Examiner respectfully disagrees.
Firstly Examiner would like to point out that Ananda and Ourega are no longer being applied in the current section 103 rejection.
Kadaba does teach each of the other users in (At least: column 8: lines 31-38, 52-63; column 12: lines 59-67);
Column 8: lines 31-38
The shipper 11 can be a retail shipping outlet, a business shipping a high volume of packages, or any other person or entity wishing to ship packages using the present system 10. In one aspect, the shipper 11 may agree to perform limited pre-processing activities in the present system 10, such as those described below which are facilitated by use of the computer system 20, in communication with the first carrier computer system 22.

Column 8: lines 52-63:
Regardless of the source of the software, the computer system 20 preferably includes software logic for processing all types of parcels according to zip code, weight and tracking number. In addition, the shipper computer system may also include rate information that can be updated periodically by the carrier computer systems 22, 23 via the networks 21, 24, or by other data input or transfer. Further, the shipper computer system 20 may include a database of zip codes separated into groups or indexed by population density, which preferably distinguishes urban and rural destinations. Other software logic may be configured to obtain, or generate, tracking numbers for the packages for both carriers.
 
Column 12: lines 59-67:
During operation of the present shipping system 10, the shipper weighs the packages to be shipped and segregates the packages into those for which use of the combined carrier service is desired, and those for which normal first carrier delivery service is desired. The combined carrier service may require, for example, low priority, low weight (e.g., less than five pounds) packages desired to be shipped at a discount. The shipper 11 then enters PLD for all the packages for the various service levels into its computer system 20.

Column 13: lines 14-33:
Once the packages have been pre-processed by the shipper, the line haulers 13 pick up the packages from the shipper (or other starting location) and deliver them to the sorting hub 14 of the first carrier. All levels of service are commingled for this portion of the delivery path. At pick up from the shipper, the packages may be scanned by a DIAD so that tracking information is transmitted to the tracking system 40, or tracking information for the list of packages may be downloaded into a DIAD from the shipper computer system 20. Notably, tracking information can be reported by DIADs or other scanning units to the tracking system at several points along the physical delivery path by the first carrier, in a known manner not explained in detail here. At the hub 14, the packages are sorted for delivery in a conventional manner, but with a possible delay imposed due to the low priority of the packages. Generally, the sorted loads of combined carrier service packages are processed only when there is available capacity at the hub 14. From the hub 14, the first carrier ships the packages to its preload facilities 15.
(It can be seen from Kadaba, that it does take into account the other users when making a decision how to ship the packages).
The rejection is maintained.


Applicant argues#9
Claims 1 and 3-9 are rejected under 103 as allegedly being unpatentable based on 
Saxena in view of LaFrance and Kadaba, and further in view of Jelaco. This rejection is respectfully traversed.

Accordingly, it would not be obvious to modify Saxena with Jaleco to require “downloading and/or initiating an app” and entering “user name, password, at least one other sign- in request or requirement”, as stated on page 19 of the Office Action, since it goes against the specific teaching of Saxena to require such systems or environments. As such, it is not necessary to consider herein whether Jaleco discloses any specific aspects of the claimed invention of claims 1 and 3-9, since a prima facie case of obviousness (a basis for combining the references) has not been established. See, generally MPEP 2145, and more specifically, see    (prior art must be considered in its entirety, including disclosures that teach away from the claims) and MPEP 2143.01 (proposed modification cannot render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference).
Examiner Response
Examiner respectfully disagrees.
It would have been obvious to modify Saxena with Jaleco.
Both Saxena and Jaleco are in the same field of endeavor and are seeking to solve the same problem (requesting and delivery of packages to a user) and are seeking to solve the same problem (optimizing the delivery of packages to a user).
Therefore it would have been obvious to modify to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include downloading an app and/or initiating an app or application, by at least one machine and/or human components, from a web-based program or website and entering at least one of: user name, password, at least one other sign- in request or requirement, at least one of the machine components auto filling or not; and/or adding at least one menu in order to ensure that partnerships between all participants in the package delivery process is facilitated (Jelaco: [0010]).
The rejection is maintained.




                                    Claim Rejections- 35 U.S.C  § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1.	Claims 1 -9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 -9 are directed to a method, which is a statutory categories of invention. (Step 1: YES).
The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis. Claim 2 recites the limitations of: providing remote access to users over a network; receiving by at least one or more machine components at the company, one or more service requests made by each one of the one or more users; 
devising by at least one or more machine components a package delivery fulfillment strategy…; the package fulfillment strategy being at least one of short-distance delivery model, a Mid-distance delivery model and a long distance delivery model; creating a fulfillment request, by at least one or more of machine components, the fulfillment request comprising at least one of the at least one devised package delivery fulfillment strategies and information in the one or more reformatted service requests; determining… at least one courier .. who is able to fulfill said fulfillment request; dispatching the fulfillment request to at least one courier within an area who is able to fulfill the request; responding.. human courier able to fulfill said fulfillment request..; awarding…. To one on the couriers who responded, the assignment for order fulfillment…; assigning .. all or part of the fulfillment request as at least one job to at least one of the couriers to do at least one of the following depending on the fulfillment request;  retrieving at least one package; delivering at least one package.. ; delivering said package to another courier.
 These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
Completing of a service request, devising a package delivery fulfillment strategy, awarding the job corresponding to the fulfillment request, retrieving the package by a courier, and delivering the package to another courier, recites a commercial interaction, a business relationship, between the sender of the package and the recipient of the package).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
 This judicial exception is not integrated into a practical application. In particular, the claims recite a network, a website, one or more machine components, the GPS circuitry, the storage medium.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 1, 3-9 further define the abstract idea that is present in their respective independent claims 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1, 3-9 are directed to an abstract idea. Thus, the claims 1-9 are not patent-eligible.

                                    




                                       Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is being rejected under 35 U.S.C 103(a) as being unpatentable over US 2010/0121670 to Saxena et al, herein Saxena in view of US 2016/0210591 to LAFRANCE, which claims priority to provisional application 62/105,074 filed on January 19th, 2015, herein LAFRANCE and further in view of US Patent 8,712,922 to Kadaba.
	Regarding claim 2, Saxena discloses a method for one or more machine components at a company (the pick up service provider) to communicate with one or more machine components and/or humans in a process of retrieving, transporting and/or delivering at least one package comprising the following steps:
	A) Providing remote access to users over a network  (At least: [0015], [0023],[0024], [0070], [0071]):
 [0015] Terms such as a courier, a pick-up service provider and a shipper are used interchangeably herein to refer to a person, a group of persons or a company that carries out the task of transporting a shipment from an initial location to a different location. A method for facilitating shipping according to an exemplary embodiment of the present invention may comprise the following steps: [0016] automatically detecting that a user at a front-end of a computer system has booked a shipping service
 [0023] Accurate and timely shipment information is vital to processing the shipments speedily. An exemplary embodiment of the present invention provides a tool that allows users to easily send their shipment information to a shipper. The shipper can receive shipment information via email, opening up a new segment for small and medium category of users who are otherwise difficult to attract with current eCommerce tools. Email is a universal and widely used mode of communication today and none of the known shippers provide this functionality as yet, hence the tool fits an immediate need and gap in the service offering.
[0024] Any user with the ability to access his or her email or instant messaging account on any device will be able to use the services. In principle, it is possible to carry out an exemplary embodiment of the invention with other messaging systems as well, e.g. SMS (short message service) or MMS (multimedia messaging service). 
 [0070] Additional components of the computer system may reside in a server that users are able to access remotely using, for example, web browser software such as Internet Explorer or Netscape Navigator. Exemplary embodiments of such computer systems may also include a user application that executes on the user's computer. The user application may execute as a separate process, or as a helper application that extends a web browser's capabilities and enables the latter to communicate with the computer system. The user application may collect certain data related to shipping transactions from the user's computer, and detect such transactions when the user fills in a shipping bill form. 
[0071] The user may register with the computer system to provide information such as the user's address, user billing information, e.g. credit card information, and user shipping preferences. Subsequent to registration, the user may access the system using authentication methods, e.g. user identification and password parameters. 

	Receiving, by at least one of the one or more machine components at the company (the pickup service provider) one or more Service Requests made by each one of the one or more  users (At least: Fig 2 and associated text; [0051], [0053], [0054], [0020], [0021):
[0020] The method according to an exemplary embodiment of the present invention provides a simple but innovative solution that helps small and medium-sized users to transact with a courier via email. Exemplary embodiments of the present invention provide a tool with a light footprint to receive and send shipping bills, commercial invoices etc. via e-mail. 
[0021] The solution will also allow the users to arrange for a courier pick-up by providing details of the pick-up location and the time their packages are ready. 
0051] FIG. 2 is a flowchart of a process in case that the user request is a pick-up request in accordance with an exemplary embodiment of the present invention; 
[0053] FIG. 4 is a block diagram of a pick-up request form as provided in PDF format, according to an exemplary embodiment of the present invention. 
[0054] FIG. 1 shows a diagram illustrating an example of a computer system according to an exemplary embodiment of the invention with a user at a front-end displaying a PDF format via email. Data is transmitted in a XML/ZIP format to a back-end comprising a server, namely a GAS. The GAS processes shipment and pick-up requ sts from the user. 
[0073]  While example embodiments are described herein, the various aspects of the present invention may be used with various types of computer systems, generally including all system designs which link together disparate processing units such as computers, servers, peripherals, storage devices, and devices for data communications. Examples of such computer systems may include a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN), and a global area network (GAN).
(Saxena allows small and medium sized users to request service from the pickup service provider by the use of email and the computing system of the pickup service provider)
	The one or more Service Requests being made by each one of the one or more users and received by the company via at least one a web or a website, an app, e-mail, text, phone call and/or voice message, social media, instant message, encrypted or unencrypted instructions (At least: [0020], [0054]):
[0020] The method according to an exemplary embodiment of the present invention provides a simple but innovative solution that helps small and medium-sized users to transact with a courier via email. Exemplary embodiments of the present invention provide a tool with a light footprint to receive and send shipping bills, commercial invoices etc. via e-mail. 
[0054] FIG. 1 shows a diagram illustrating an example of a computer system according to an exemplary embodiment of the invention with a user at a front-end displaying a PDF format via email. Data is transmitted in a XML/ZIP format to a back-end comprising a server, namely a GAS. The GAS processes shipment and pick-up requests from the user. 
	At least  one of the one or more machine components having a storage medium, and the at least one machine component having a storage medium receiving the one or more Service Requests into the storage medium (At least: [[0068], [0073]).
Saxena does not specifically disclose each one of the one or more users.
Saxena does disclose in paragraph 20 that the invention provides a solution that helps small and medium users to transact with a courier via email.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include each one of the one or more users, due to the fact that the functionality of Saxena’s invention and the problem to be solved will remain the same (optimizing the delivery of packages to the user).
Saxena does not disclose, LAFRANCE discloses:  
B) reformatting, by at least one of the one or more the machine components of at least one of the one or more Service Requests to fit at least one template (At least: [0008],[0055], [0069], [0074]); 
C) devising by at least one of the one or more machine components, at least one of the machine components having GPS circuitry, a Package delivery fulfillment strategy, the step of devising using information in at least one of the one or more reformatted Service Requests, the Package delivery fulfillment strategy being at least one of a Short-distance delivery model, a Mid-distance delivery model and a long-distance delivery model:
 (At least: [0027],[0055], [0057], [0061], [0065], [0066], [0069], [0074],[ 0081]);

LAFRANCE further discloses: 
	1) the Short-distance delivery model, at least one of the machine components having GPS circuitry enabling or disabling the determination of at least one Geo-location for at least one Pick-up or transfer location and at least one Drop-off or other transfer location, the Short-distance delivery model having a Courier picking up at least one Package at the at least one Pick-up or transfer location and dropping off at least one Package at the at least one Drop-off or other transfer location, the same Courier employing walking and/or one other form of motorized or non-motorized transportation (At least: Abstract; [0011], [0012], [0070], [0099]; Fig 20; [0048], [0057], [0058]).

LAFRANCE further discloses:
	D) creating a Fulfillment Request, by at least one of the one or more machine components, the Fulfillment Request comprising at least one of the at least one devised package delivery fulfillment strategies and information in the one or more reformatted  Service Requests (At least: Abstract; [0009], [0011], [0055],[0061], [0069], [0074], [0027]);
E) determining., by the one or more machine and/or human components., at least one Courier within an area who is able to  fulfill said Fulfillment Request., in whole or in part., and dispatching by the machine and/or human components  the Fulfillment Request to at least one of the at least one Couriers within an area who is able to fulfill said Fulfillment Request in whole or in part (At least: [0058], [0059]);
and dispatching by the machine and/or human components  the Fulfillment Request to at least one of the at least one Couriers within an area who is able to fulfill said Fulfillment Request in whole or in part (At least: [0059]);
 	F) responding., by at least one machine and/or human Courier able to fulfill said Fulfillment Request in whole or in part, via at least one means providing at least one of the following characteristics: name and/or identifying information, location, availability, and/or  at least one method of transportation available (At least: [0069], [0070], [0081]);
  	G) Awarding by a at least one machine component, to at least one of the at least one couriers who responded, the assignment for order fulfillment or a part thereof by using at least one of the following criteria: first to respond, physical strength or other physical attribute, previous experience with special handling conditions of the type of Package or Packages to be delivered, mechanical aptitude, technical expertise, language skills, intelligence, professional demeanor, personal hygiene, reliability and/or punctuality (AT least: [0059]: Distributors 26 are responsible for providing data about orders to carriers 22 and for ensuring that those carriers 22 get the items to deliver on time)., speed necessity of order fulfillment, mental health history,  academic achievement, law enforcement experience, legal experience, military experience, special occupational experience, special licenses, automobile license, truck license, motorcycle license, boat license, pilot license, firearms license, notary public license in at least one state, and/or at least one other criteria; and
H) Assigning, by a machine component communicating, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following depending on the Fulfillment request of each of the users:
i)    Retrieving at least one Package from at least one Sender at least one Pick-up location and/or Transfer location (At least: Abstract; [0009], [0011], [0070], claim 1).
Both Saxena and LaFrance are in the same field of endeavor (requesting and delivery of packages to a user) and are seeking to solve the same problem (optimizing the delivery to a user based on specific transportation carriers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include reformatting, by at least one of the one or more the machine components of at least one of the one or more Service Requests to fit at least one template; C) devising by at least one of the one or more machine components, at least one of the machine components having GPS circuitry, a Package delivery fulfillment strategy, the step of devising using information in at least one of the one or more reformatted Service Requests, the Package delivery fulfillment strategy being at least one of a Short-distance delivery model, a Mid-distance delivery model and a long-distance delivery model; 1) the Short-distance delivery model, at least one of the machine components having GPS circuitry enabling or disabling the determination of at least one Geo-location for at least one Pick-up or transfer location and at least one Drop-off and/or other transfer location, the Short-distance delivery model having a Courier picking up at least one Package at the at least one Pick-up or transfer location and dropping off at least one Package at the at least one Drop-off and/or other transfer location, the same Courier employing walking and/or one other form of motorized or non-motorized transportation;  D) creating a Fulfillment Request, by at least one of the one or more machine components, the Fulfillment Request comprising at least one of the at least one devised package delivery fulfillment strategies and information in the one or more reformatted  Service Requests; E) determining, by the one or more machine and/or human components., at least one Courier within an area who is able to  fulfill said Fulfillment Request., in whole or in part., and dispatching by the machine and/or human components  the Fulfillment Request to at least one of the at least one Couriers within an area who is able to fulfill said Fulfillment Request in whole or in part  and dispatching by the machine and/or human components  the Fulfillment Request to at least one of the at least one Couriers within an area who is able to fulfill said Fulfillment Request in whole or in part; F) responding., by at least one machine and/or human Courier able to fulfill said Fulfillment Request in whole or in part, via at least one means providing at least one of the following characteristics: name and/or identifying information, location, availability and/or at at least one method of transportation available; G) Awarding by a at least one machine component, to at least one of the at least one couriers who responded, the assignment for order fulfillment or a part thereof by using at least one of the following criteria: first to respond, physical strength or other physical attribute, previous experience with special handling conditions of the type of Package or Packages to be delivered, mechanical aptitude, technical expertise, language skills, intelligence, professional demeanor, personal hygiene, reliability and/or punctuality;  and  H) Assigning, by a machine component communicating, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do at least one of the following depending on the Fulfillment request (OF others too); retrieving at least one package from at least one Sender at least one Pick-up location and/or Transfer location in order to ensure manage and optimize delivery networks (LAFRANCE:[0009]).

Saxena does not disclose, Kadaba in the same field of endeavor discloses:
ii)    Delivering at least one Package to at least one Drop-off location at least Transfer location  or at least one other courier (At least: Abstract); and
iii) Further assigning, by a machine component, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following depending on the Fulfillment Request of each of the users (At least: column 3: lines 38-42) 
a) Retrieving at least one Package to at least one of a Pick-up location or a Transfer location (At least: Abstract); and
b) Delivering at least one Package to at least one of a Drop-off location, at least one Transfer location or to at least one other courier, and depending on the fulifillment Request of each of the users, continuing to repeat steps a) and b) (At least: column 4: lines 33-40; column 13: lines 50-59;  column 20: lines 21-63).
Both Saxena and Kadaba are in the same field of endeavor (requesting and delivery of packages to a user) and are seeking to solve the same problem (optimizing the delivery to a user based on specific transportation carriers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include ii)    Delivering at least one Package to at least one Drop-off location at least Transfer location  or at least one other courier and iii) Further assigning, by a machine component, all or a part of the Fulfillment Request as at least one job to at least one of the at least one couriers to do the following depending on the Fulfillment Request of each of the users; a) Retrieving at least one Package to at least one of a Pick-up location or a Transfer location (At least: Abstract); and b) Delivering at least one Package to at least one of a Drop-off location, at least one Transfer location or to at least one other courier, and depending on the fulfillment Request of each of the users, continuing to repeat steps a) and b) in order to ensure that cooperation between multiple carriers is achieved and to take advantage of the strength of each of the carriers (Kadaba: column 2: lines 19-25).
2.	Claims 1, 3-9 are being rejected under 35 USC 103(a) as being unpatentable over Saxena in view of LAFRANCE and Kadaba and further in view of US 2006/0074791 to Jelaco.
Regarding claim 1, Saxena discloses the method of claim 2. Saxena does not disclose, Jelaco in the same field of endeavor discloses further discloses comprising
one or more of the following steps: 
I) at least one of the one or more machine components communicating and interacting with at least one of the one or more human and/or other machine components in at least one of the following steps:
A)   downloading an app and/or initiating an app or application, by at least one machine and/or human components, from a web-based program or website (At least: [0024]; Fig 2
[0024] Resident at the main server 16 is software including a shipper software component, a service provider software component, a 3PL software component, a retailer software component and an administrator software component. Users access the software through, for example, Web portals presented through their respective user interfaces. These software components and portals are referred to as the CShipper.TM., CDashboard.TM., Clntermodal.TM., CRetailer.TM., and CAdmin.TM. software components or portals. The system software is based on J2EE compliant standards, and used JsPs for web access and EJBs for business logic as well as database access. The database used in the system may be a MS SqlServer 2000, a current version of Oracle or any other database with sufficient capabilities. FIG. 2 is a general diagram of the system software/hardware model,
(Where  Para 24 & Fig 2 discloses that the shipper component, service provider component are being downloaded from the web browser client and the webserver);
And/or 
B)    registering and/or signing-in to at least one of an application, web-based program, website, and/or other means, by at least one machine and/or human components, comprising at least one of the following steps:
1)    filling in at least one profile data field;
2)    entering at least one of: user name, password, at least one other sign- in request or requirement, at least one of the machine components auto filling or not; and/or adding at least one menu (At least: [0049]: “The shipper must review and accept the carrier’s insurance credentials..”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include downloading an app and/or initiating an app or application, by at least one machine and/or human components, from a web-based program or website and entering at least one of: user name, password, at least one other sign- in request or requirement, at least one of the machine components auto filling or not; and/or adding at least one menu in order to ensure that partnerships between all participants in the package delivery process is facilitated (Jelaco: [0010]).
Regarding claim 3, Saxena discloses the method of retrieving, transporting and/or delivering-at least one package from a Company claim 2. Saxena does not disclose, Jelaco further discloses, further comprising at least one of the following steps: 
J) Downloading app from the Company and/or initiating an app or application from a web-based program or website, by a machine and/or human components (At least: [0024]:
[0024] Resident at the main server 16 is software including a shipper software component, a service provider software component, a 3PL software component, a retailer software component and an administrator software component. Users access the software through, for example, Web portals presented through their respective user interfaces. These software components and portals are referred to as the CShipper.TM., CDashboard.TM., Clntermodal.TM., CRetailer.TM., and CAdmin.TM. software components or portals. The system software is based on J2EE compliant standards, and used JsPs for web access and EJBs for business logic as well as database access. The database used in the system may be a MS SqlServer 2000, a current version of Oracle or any other database with sufficient capabilities. FIG. 2 is a general diagram of the system software/hardware model.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include downloading app from the Company and/or initiating an app or application from a web-based program or website, by a machine and/or human components in order to ensure that partnerships between all participants in the package delivery process is facilitated (Jelaco: [0010]).
Regarding claim 4, Saxena discloses the method of claim 2. Saxena further discloses wherein step E) further comprises one or more of the following steps:
1)    Retrieving at least one Package from at least one Sender at least one Pickup location (At least: Abstract; [0022],[0026], [0046]).
Saxena does not disclose, Kadaba discloses retrieving at least one package from at least one sender at least one transfer location (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include retrieving at least one package from at least one sender at least one transfer location in order to ensure that cooperation between multiple carriers is achieved and to take advantage of the strength of each of the carriers (Kadaba: column 2: lines 19-25).
Saxena further discloses:
and the method further comprising at least one or more of the following steps: 
I)    accepting the Fulfillment request, by at least one machine and/or human components in whole or in part (At least: [0022], [0038]):
[0022] A computer system according to an exemplary embodiment of the present invention may determine that a user did not authorize pick-up. In this case the system may execute a given procedure. For example, the computer system may generate an email to notify the sender that a shipping transaction was ordered, but that no pick-up was scheduled. Such an email may include an offer to the user to authorize scheduling of a pick-up, e.g. one-time authorization or continuous authorization. The system may also generate a notification to another intended recipient. 
[0038] The user may indicate whether the system has standing authorization to automatically schedule a pick-up and charge the user's account when a shipping order has been placed. The user may select confirmation options, e.g. whether to send pick-up confirmation messages to the user for each scheduled pick-up, and how and where the confirmation messages should be transmitted. The user may also indicate preferences for one or more pick-up parameters. For example, the user may indicate one or more preferred standard pick-up times. 

Regarding claim 5, Saxena discloses the method of claim 1. Saxena further discloses comprising: 
XXXVII) at least one of the machine components having an electronic interface (At least: Fig 2; [0051], [0053]).
Saxena does not disclose, Jelaco discloses:
  and the other machine and/or human components performing step I of downloading and/or initiating; and/or registering and/or signing in from the electronic interface (At least [0029], [0024]: Resident at the main server 16 is software including a shipper software component, a service provider software component, a 3PL software component, a retailer software component and an administrator software component. Users access the software through, for example, Web portals presented through their respective user interfaces. These software components and portals are referred to as the CShipper.TM., CDashboard.TM., Clntermodal.TM., CRetailer.TM., and CAdmin.TM. software components or portals. The system software is based on J2EE compliant standards, and used JsPs for web access and EJBs for business logic as well as database access. The database used in the system may be a MS SqlServer 2000, a current version of Oracle or any other database with sufficient capabilities. FIG. 2 is a general diagram of the system software/hardware model,
; and/or XXXVIII) at least one of the machine components having an electronic interface and the other machine and/or human components dispatching the Fulfillment Request of step XXXII from the electronic interface (AT least: [0025], [0031], [0046]):
[0025] The CDashboard software component allows over-the-road (OTR) carriers to manage their dispatches while at the same time perform data exchange transactions with their contracted shippers/retailers. It also allows carriers to manage their power and equipment and communicate their equipment capacity to their contracted shippers/retailers as well. Other functions incorporated in this software package include: reporting mechanisms and EDI specifications, carriers/credit information, review of delivery issues, shippers profile and rating, planning tools, visibility of orders and commitment, asset unitization program, centralized paperwork access, repositioning opportunities report, bobtailing and deadhead lanes, dwell time analysis, available equipment by desirable lanes, access to spot market and dynamic pricing, cash flow projections and analysis, single source for freight payment from shipper and turnaround on billing cycle. 
 [0031] The CIntermodal software component allows third party logistics (3PL) companies to fully manage intermodal shipments. Acting as a broker between shipper and multiple carriers, 3PLs can use CIntermodal to manage their dispatches while at the same time perform data exchange transactions with their contracted shippers/retailers/carriers. Other functions incorporated in this software package include: reporting mechanisms and EDI specifications, carriers/credit information, review of delivery issues, shippers profile and rating, planning tools, visibility of orders and commitment, asset unitization program, centralized paperwork access, repositioning opportunities report, bobtailing and deadhead lanes, dwell time analysis, available equipment by desirable lanes, access to spot market and dynamic pricing, cash flow projections and analysis, single source for freight payment from shipper and turnaround on billing cycle. 
[0046] At step S8, once the core carriers are provided to the shipper/retailer user interface 20, the user selects one of the located core carriers for the particular shipment and requests, through the user interface, a dispatch of the shipment to the core carrier. At step S9, the system server 16 receives data indicative of the dispatch request and sends the dispatch, including any ancillary order information, e.g., shipment information, appointment information, cargo information, etc., to the core carrier system 11. The core carrier system 11 receives the dispatch through the CDashboard portal at its user interface 20. The system server 16, subsequently receives data back from the carrier user interface 20 indicative of whether the dispatch was accepted or rejected by the core carrier and notifies the shipper/retailer of the acceptance or rejection of the dispatch by sending data indicative of such acceptance or rejection to the shipper/retailer system 10, 13. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include XXXVII) and the other machine and/or human components performing step I of downloading and/or initiating; and/or registering and/or signing in from the electronic interface and XXXVIII) at least one of the machine components having an electronic interface and the other machine and/or human components dispatching the Fulfillment Request of step XXXII from the electronic interface in order to ensure that partnerships between all participants in the package delivery process is facilitated (Jelaco: [0010]).
Regarding claim 6,  Saxena discloses the method of claim 2. Saxena further discloses comprising at least one of the machine components having an electronic interface, and the machine component at the company receiving the one or more service requests of step A) from the electronic interface (At least: Fig 2; [0051], [0053]).
Regarding claim 7, Saxena discloses the method of claim 3.  Saxena discloses  comprising at least one of the machine components having an electronic interface (At least: Fig 2; [0051], [0053]).
Saxena does not disclose, Jelaco discloses the other machine and/or human components performing step J) and/or K) of downloading and/or initiating; and/or registering and/or signing in from the electronic interface (At least: [0029], [0024]: Resident at the main server 16 is software including a shipper software component, a service provider software component, a 3PL software component, a retailer software component and an administrator software component. Users access the software through, for example, Web portals presented through their respective user interfaces. These software components and portals are referred to as the CShipper.TM., CDashboard.TM., Clntermodal.TM., CRetailer.TM., and CAdmin.TM. software components or portals. The system software is based on J2EE compliant standards, and used JsPs for web access and EJBs for business logic as well as database access. The database used in the system may be a MS SqlServer 2000, a current version of Oracle or any other database with sufficient capabilities. FIG. 2 is a general diagram of the system software/hardware model,
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include he other machine and/or human components performing step J) and/or K) of downloading and/or initiating; and/or registering and/or signing in from the electronic interface in order to ensure that  partnerships between all participants in the package delivery process is facilitated (Jelaco: [0010]).
Regarding claim 8, Saxena discloses the method of claim 4. Saxena discloses further discloses comprising at least one of the machine components having an electronic interface (At least: Fig 2; [0051], [0053]).
Saxena does not disclose, Jelaco discloses the other machine and/or human components dispatching the Fulfillment request of part E) from the electronic interface AT least: [0025], [0031], [0046]):
[0025] The CDashboard software component allows over-the-road (OTR) carriers to manage their dispatches while at the same time perform data exchange transactions with their contracted shippers/retailers. It also allows carriers to manage their power and equipment and communicate their equipment capacity to their contracted shippers/retailers as well. Other functions incorporated in this software package include: reporting mechanisms and EDI specifications, carriers/credit information, review of delivery issues, shippers profile and rating, planning tools, visibility of orders and commitment, asset unitization program, centralized paperwork access, repositioning opportunities report, bobtailing and deadhead lanes, dwell time analysis, available equipment by desirable lanes, access to spot market and dynamic pricing, cash flow projections and analysis, single source for freight payment from shipper and turnaround on billing cycle. 
 [0031] The CIntermodal software component allows third party logistics (3PL) companies to fully manage intermodal shipments. Acting as a broker between shipper and multiple carriers, 3PLs can use CIntermodal to manage their dispatches while at the same time perform data exchange transactions with their contracted shippers/retailers/carriers. Other functions incorporated in this software package include: reporting mechanisms and EDI specifications, carriers/credit information, review of delivery issues, shippers profile and rating, planning tools, visibility of orders and commitment, asset unitization program, centralized paperwork access, repositioning opportunities report, bobtailing and deadhead lanes, dwell time analysis, available equipment by desirable lanes, access to spot market and dynamic pricing, cash flow projections and analysis, single source for freight payment from shipper and turnaround on billing cycle. 
[0046] At step S8, once the core carriers are provided to the shipper/retailer user interface 20, the user selects one of the located core carriers for the particular shipment and requests, through the user interface, a dispatch of the shipment to the core carrier. At step S9, the system server 16 receives data indicative of the dispatch request and sends the dispatch, including any ancillary order information, e.g., shipment information, appointment information, cargo information, etc., to the core carrier system 11. The core carrier system 11 receives the dispatch through the CDashboard portal at its user interface 20. The system server 16, subsequently receives data back from the carrier user interface 20 indicative of whether the dispatch was accepted or rejected by the core carrier and notifies the shipper/retailer of the acceptance or rejection of the dispatch by sending data indicative of such acceptance or rejection to the shipper/retailer system 10, 13. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include f the other machine and/or human components dispatching the Fulfillment request of part E) from the electronic interface in order to ensure that partnerships between all participants in the package delivery process is facilitated (Jelaco: [0010]).
Regarding claim 9, Saxena discloses the method of claim 2. Saxena discloses comprising at least one of the following steps: 
I)   fulfilling Transportation, by at least one machine and/or human components, wherein at least one of the following occurs:
 at least one Courier takes custody of at least one Package at at least one Pick-up location (At least: Fig 3; [0041]).
Kadaba discloses and adds further evidence for the limitation: 
at least one Courier takes custody of at least one Package at at least one Pick-up location (At least: Abstract).
Saxena does not disclose, Kadaba discloses:
transports at least one Package to at least one Transfer location, picks up at least one Package from at least one Transfer location, picks up at least one Package from at least one Transfer location, delivers at least one Package to at least one Dropoff location, and/or maintains at least one Chain of custody (At least: Abstract; column 4: lines 33-40; column 13: lines 50-59;  column 20: lines 21-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saxena’s invention to include fulfilling Transportation, by at least one machine and/or human components, wherein at least one of the following occurs: transports at least one Package to at least one Transfer location, picks up at least one Package from at least one Transfer location, picks up at least one Package from at least one Transfer location, delivers at least one Package to at least one Dropoff location, and/or maintains at least one Chain of custody in order to ensure that cooperation between multiple carriers is achieved and to take advantage of the strength of each of the carriers (Kadaba: column 2: lines 19-25).

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/8/2021